DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to communication from applicant received on November 2, 2021. 

Response to Amendment
Applicant's submission filed on November 2, 2021 has been entered. Claims 29-33 have been added. Claims 1-6, 14-19, 27 and 29-33 are pending in the current application. In applicant’s remarks, submitted on November 2, 2021, applicant has affirmed election of invention I, proceeding with the prosecution of invention 1, claims 1-6, 14-19, 27 and newly added claims 29-33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14-18, 27 and 20-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shveidel et al. (Hereinafter Shveidel, US Patent No. 10,013,200).

Regarding claim 1, Shveidel teaches:
A method of storing data, comprising: 
obtaining first data to be stored (See Payload Data depicted in Figure 5, block 508.); 
determining whether the first data is able to be compressed in a compression ratio exceeding a predetermined threshold (See Col. 9, lines 47-51 “At block 510, it may be determined whether the first portion of the payload data was successfully compressed beyond at least one of the early compression thresholds set at block 504, for example based upon the compression ratio achieved for the first portion of payload data.”); and 
storing, based on the determined result, the first data into a storage device (See Figure 5, blocks 512, 520 and 522, in which the payload data is stored based upon a compression ratio/threshold.).

Regarding claim 2, Shveidel teaches:
The method according to claim 1, wherein obtaining the first data comprises: 
obtaining second data to be stored; 
partitioning the second data into a group of data blocks (See Col. 7, lines 10-15 “For example, if the input payload data is 8 KB and SIZE1 is 6 KB, some embodiments may perform compression on a first amount of payload data, such as 2 KB.” See Figure 5, in which the payload data is partitioned into multiple portions/blocks.); and 
obtaining, from the group of data blocks, a plurality of consecutive data blocks as the first data (See Col. 4, line 67 – Col. 5 line “In some embodiments, payload data 314 of FIG. 3A may be segmented into one or more payload data segments based upon the physical block size(s) of storage array 302.”).

Regarding claim 3, Shveidel teaches:
The method according to claim 1, wherein determining whether the first data is able to be compressed in a compression ratio exceeding the predetermined threshold comprises: 
determining, using a trained prediction model, whether the first data is able to be compressed in a compression ratio exceeding the predetermined threshold (See Col. 7, lines 9-12 “Some embodiments may provide compression prediction that may predict whether a compression operation on a given set of payload data is unlikely to successfully compress the given set of payload data beyond a compression threshold.” Under broadest reasonable interpretation, the compression prediction method provides the same function as the claimed trained prediction model.).

Regarding claim 4, Shveidel teaches:
The method according to claim 1, wherein the first data comprise a plurality of data blocks (See Figure 5, blocks 506 and 508, in which the payload data is greater than the smallest block size, and is therefore greater than the smallest block size and may encompass multiple blocks. See Col. 6, lines 25-32 “For example, storage array 302 may support one or more different-size physical blocks where compressed input data can be stored. In an embodiment, storage array 302 may support physical block sizes SIZE0, SIZE1, SIZE2, SIZE3, and SIZE4, where SIZE0>SIZE1>SIZE2>SIZE3>SIZE4 (for example, SIZE0 may be 16 KB, SIZE1 may be 8 KB, SIZE2 may be 4 KB, SIZE3 may be 2 KB, and SIZE4 may be 512 B)” See Col. 7, lines 10-15 “For example, if the input payload data is 8 KB and SIZE1 is 6 KB, some embodiments may perform compression on a first amount of payload data, such as 2 KB.” In view of the aforementioned citations, the payload data may comprise multiple blocks.), and wherein storing the first data comprises: 
in response to determining that each of the plurality of data blocks is able to be compressed in a compression ratio exceeding the predetermined threshold, compressing the plurality of data blocks (See Col. 9, lines 47-51 “At block 510, it may be determined whether the first portion of the payload data was successfully compressed beyond at least one of the early compression thresholds set at block 504, for example based upon the compression ratio achieved for the first portion of payload data. See Figure 5, blocks 508, 510, 514, 516 and 518, which teach compressing multiple portions/blocks of payload data based on the payload data exceeding a compression threshold.); and 
storing the compressed plurality of data blocks into the storage device (See Figure 5, block 520, Write compressed payload data to storage medium.).

Regarding claim 5, Shveidel teaches:
The method according to claim 1, wherein the first data comprise a plurality of data blocks (See rejection of claim 4.), and wherein storing the first data comprises: 
in response to determining that each of the plurality of data blocks is unable to be compressed in a compression ratio exceeding the predetermined threshold, storing the plurality of data blocks as uncompressed data blocks into the storage device (See Figure 5, blocks 510 and 512.).

Claims 14-18 are rejected in view of Shveidel for the same reasons as claims 1-5. Claims 27 and 29-32 are rejected in view of Shveidel for the same reasons as claims 1-5. 

Allowable Subject Matter
Claims 6, 19 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 2, 2021 in regards to the exception of 35 USC 102(b)(2)(C) as applied to the 35 USC 102(a)(2) rejections have been fully considered and are persuasive, therefore the previous 35 USC 102(a)(2) rejections have been withdrawn. However the claims are now rejected under 35 USC 102(a)(1). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139